Citation Nr: 0101887	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a head injury with 
headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active military service from June 1970 to 
February 1972.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from September 1998 and October 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which denied the 
benefits sought on appeal.  The veteran timely perfected an 
appeal on both issues.

A videoconference hearing before a Member of the Board was 
conducted in February 2000. 

REMAND

The Board notes that there have been significant changes in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claims 
should be adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board also emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Several VA psychiatric compensation examinations (March 1997 
and July 1998) have diagnosed the veteran with several 
psychiatric disorders but have not diagnosed PTSD; however, 
VA psychiatric treatment records have diagnosed him with 
PTSD.  The veteran claims that he has PTSD from experiencing 
stressful events during his service in Vietnam.  He noted 
that these events consisted of undergoing mortar attacks 
while stationed around Pleiku, and witnessing the wounded and 
dead bodies from a motorized company.  None of the veteran's 
reported stressors have been verified.  The veteran should be 
provided another opportunity to submit a more detailed 
statement regarding his claimed stressors and the RO should 
attempt to verify his claim.  

The veteran claims he currently suffers from the residuals of 
an inservice head injury and submitted a VA treatment record 
dated in August 1970, while in service, noting that stitches 
were removed from his forehead.  In light of the new law 
cited above, the RO should provide further development and 
decide the claim on the merits.  

Finally, The veteran stated he was granted Social Security 
Administration (SSA) disability insurance benefits.  Once the 
VA is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for a 
psychiatric disorder or a head injury 
since his discharge from service.  When 
the veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims folder.

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

3.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as the specific dates of 
events, locations, his unit assignment 
(down to the company level) and the names 
and units of any other servicemen 
involved.  He should be informed that 
such evidence may include any photographs 
or other documentation that might serve 
to verify alleged stressors, including 
combat.  He should be advised that 
information is vitally necessary to 
obtain supportive evidence of stressful 
events and that the information about 
stressors must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
informed of the probative value of any 
lay statements from persons with 
knowledge of the alleged stressful 
events.  The RO should attempt to assist 
the veteran in obtaining such statements.  
All records obtained should be associated 
with the claims file.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether the veteran has PTSD 
and, if so, the extent and likely 
etiology of PTSD.  All indicated testing 
should be accomplished, and the claims 
folder, including any evidence compiled 
as a result of paragraphs 1 through 3, 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
suffering from PTSD due to disease or 
injury which was incurred in or 
aggravated by service.  If the veteran is 
diagnosed with PTSD, it is essential that 
the examiner identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.

5.  The RO should schedule the veteran 
for a VA examination to determine the 
presence of any residuals of the claimed 
head injury or any residuals due to the 
removal of stitches from his forehead 
noted in the 1970 VA treatment record.  
The claims folder, including any evidence 
compiled as a result of paragraphs 1 
through 3, should be reviewed by the 
examiner prior to the examination.  If 
such residuals are found, the examiner 
should render an opinion to the extent 
possible regarding whether any of the 
veteran's symptomatology, such as 
headaches or dizziness, is related to 
this injury.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  If any action taken remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded the requisite opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review. No action is 
required of the veteran until he receives further notice.

The purpose of this remand is to obtain additional 
information concerning the case. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




